Case 3:20-cv-01446-RDM Document12 Filed 09/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf
d on behalf of oth
ae EES aes ) Civil Action No. 3:20-cv-01446-

similarly situated,
) RDM
Plaintiffs )
) Hon. Robert D. Mariani
Vv. )
TRANSWORLD SYSTEMS, INC.; )
U.S. BANK, NA.; RATCHFORD ) Electronically Filed
LAW GROUP, P.C.; NATIONAL )
COLLEGIATE STUDENT LOAN )
TRUST 2007-3, )
Defendants

ORDER

AND NOW, this Ib ?,, of 77,2020, upon

consideration of the Defendant National Collegiate Student Loan Trust 2007-3’s

 

(“National”) Unopposed Motion to Extend Time to Respond to Plaintiff’s
Complaint, it is hereby ORDERED that the Motion is GRANTED. National shall
answer, move, or otherwise respond to the Complaint on or before October 26,

2020.

 

 

Robert D\Mariani

United States District Judge
